73 So. 3d 202 (2011)
In re AMENDMENTS TO FLORIDA RULE OF CRIMINAL PROCEDURE 3.992(A)CRIMINAL PUNISHMENT CODE SCORESHEET.
No. SC11-1381.
Supreme Court of Florida.
September 28, 2011.
Judge Kevin M. Emas, Chair, Criminal Courts Steering Committee, Third District Court of Appeal, Miami, FL, and Bart Schneider, Senior Attorney, Office of State Courts Administrator, Tallahassee, FL, for Petitioner.
PER CURIAM.
This matter is before the Court for consideration of proposed amendments to Florida Rule of Criminal Procedure 3.992(a). We have jurisdiction. See art. V, § 2(a), Fla. Const.
The Supreme Court Criminal Court Steering Committee (Steering Committee) proposes amendments to rule 3.992(a) in light of recent legislation and on recommendation of the Florida Department of Corrections (DOC). That legislation, chapter 2011-33, sections 2 and 3, Laws of Florida, increases the total sentence points from fifty-two or less to sixty or less, for which the court may place a defendant into a treatment-based drug court program. After considering the Steering Committee's *203 proposals and reviewing the relevant legislation, we adopt the proposed amendments to rule 3.992(a), as reflected in the appendix to this opinion. New language is indicated by underscoring, and deleted language is indicated by struck-through type. The amendments shall become effective immediately upon release of this opinion. Because the amendments were not published for comment prior to their adoption, interested persons shall have sixty days from the date of this opinion in which to file comments with the Court.[1]
It is so ordered.
CANADY, C.J., and PARIENTE, LEWIS, QUINCE, POLSTON, LABARGA, and PERRY, JJ., concur.

APPENDIX
*204 
*205 
NOTES
[1]  An original and nine paper copies of all comments must be filed with the Court on or before November 28, 2011, with a certificate of service verifying that a copy has been served on the Committee Chair, Honorable Kevin Emas, c/o Bart Schneider, Office of the General Counsel, 500 S. Duval Street, Tallahassee, Florida XXXXX-XXXX, as well as a separate request for oral argument if the person filing the comment wishes to participate in oral argument, which may be scheduled in this case. The Committee Chair has until December 19, 2011, to file a response to any comments filed with the Court. Electronic copies of all comments and responses must also be filed in accordance with the Court's administrative order in In re Mandatory Submission of Electronic Copies of Documents, Fla. Admin. Order No. AOSC04-84 (Sept. 13, 2004).